OPINION ON REHEARING.

Per Curiam:

This case and the case of Nagle v. Tieperman were argued and submitted at a previous term of this court. These cases involved one question in common, namely: Has the wife of a tenant in common such an interest with her husband in the common estate that she cannot acquire a tax title thereto ? The opinion was written in the latter case, in which it was. held that she has not. That being the turning point in this case it was then decided, upon the authority of *840that case, that the judgment of the trial court should be reversed.
Subsequently a rehearing was granted in both cases. Upon reconsideration the court adheres to its original opinion upon that point. (Nagle v. Tieperman, ante, p. 58.) Upon that authority the former decision herein is adhered to, and the judgment is reversed.